[exhibit101retentionandre001.jpg]
Caterpillar: Confidential Green RETENTION AND RETIREMENT AGREEMENT THIS
AGREEMENT, is made and entered into as of April 6, 2018 by and between
Caterpillar Inc. (the “Company”), and ROBERT BRIAN CHARTER (the “Executive”).
RECITALS WHEREAS, the Company and Executive would like Executive to remain
employed as its Group President, through May 31, 2018 for, among other reasons,
knowledge transfer purposes and to assist the Company with the transition of
Executive’s responsibilities to a successor; and WHEREAS, in connection with
Executive’s retirement from the Company effective June 1, 2018 (the “Retirement
Date”), Executive will receive a cash payment and other consideration and
benefits as described below, subject to the terms and conditions contained
herein. NOW, THEREFORE, the Company and Executive hereby agree as follows: I.
PAYMENTS AND BENEFITS 1.1 Lump Sum Payment. (a) Payment Upon Retirement. Subject
to the conditions precedent described in Section 2.1, the Company will make a
lump sum cash payment to Executive in the amount of USD$2,967,125 less all
applicable federal, state and local tax withholding and deductions, as soon as
administratively practicable after the Retirement Date, but not later than 60
calendar days following the Retirement Date. (b) Payment Upon Death. If
Executive dies before the Retirement Date and provided (a) the conditions
precedent described in Subsections 2.1(a) and 2.1(b) are satisfied as of
Executive’s date of death and (b) the Executive’s estate executes the Release on
behalf of Executive as described in Section 2.2, a lump sum cash payment shall
be paid to Executive’s estate in the amount set forth in Section 1.1(a) as soon
as administratively practicable after Executive’s date of death but in no event
later than 75 calendar days following the end of the Executive’s U.S. tax year
in which the date of death occurs, and in no event shall Executive’s estate be
permitted to determine the year of payment. 1.2 Equity Compensation. Subject to
the conditions precedent described in Section 2.1, the Company will cause the
entire outstanding, non-vested performance-based restricted stock unit (“PRSU”)
grants made to Executive on March 6, 2017 to remain outstanding following the
Retirement Date and such PRSUs will become vested only if, and to the extent
that, the performance goals for the full performance period of each respective
grant cycle are achieved. For purposes of this Section 1.2, the terms
“performance goals” and “performance period” have the meanings ascribed to them
in the award notice evidencing such PRSU grant. The shares associated with any
vested stock units (less any applicable tax withholding) will be issued or



--------------------------------------------------------------------------------



 
[exhibit101retentionandre002.jpg]
2 Caterpillar: Confidential Green delivered to Executive in accordance with the
terms of the applicable award notice, the Caterpillar Inc. 2014 Long-Term
Incentive Plan, and applicable law. For avoidance of doubt, all other equity
compensation granted to Executive by the Company that is outstanding as of the
Retirement Date will be administered in accordance with the terms of the award
notices evidencing the respective grants, equity plans and applicable law. 1.3
Waiver of Relocation Allowances and Benefits. Subject to the conditions
precedent described in Section 2.1, the Company will also waive application of
its policy to enforce the repayment by Executive to the Company of the value of
all previous relocation allowances and benefits which Executive became eligible
to receive and does acknowledge having received from the Company prior to the
Retirement Date, as a result of the relocation of Executive to work and of his
family to reside in Deerfield, Illinois at the Company’s Executive Offices. II.
CONDITIONS PRECEDENT; EXECUTIVE’S ONGOING OBLIGATIONS 2.1 Conditions Precedent.
The payment and benefits described in Article I of this Agreement are expressly
conditioned on: (a) Executive not resigning his employment with the Company
prior to the Retirement Date; (b) Executive not being terminated by the Company
for Cause prior to the Retirement Date; (c) Executive’s termination of his
employment with the Company due to his retirement effective as of the Retirement
Date; (d) Executive executing, and not revoking, the Release as provided in
Section 2.2; and (e) Executive complying with all requirements of this
Agreement, including without limitation Sections 2.3, 2.4, 2.5, 2.6 and 2.7. For
avoidance of doubt and except as otherwise provided in Section 1.1(b), (i) if
Executive’s employment is terminated by the Company for Cause or by Executive
for any reason prior to the Retirement Date; (ii) if Executive does not
terminate employment with the Company effective as of the Retirement Date; (iii)
if Executive fails to execute the Release; (iv) if Executive revokes the
Release; or (v) if Executive violates any other provision of this Agreement, the
payment and benefits described in Section 1.1 and 1.2 will not be made. If the
Executive is terminated by the Company without Cause prior to the Retirement
Date, the payments and benefits described in Sections 1.1 and 1.2 of this
Agreement will be made as described in Article I, provided that Executive
executes the Release not later than twenty-one (21) days after the date of his
termination, does not revoke the Release, and otherwise complies with all
requirements of this Agreement.



--------------------------------------------------------------------------------



 
[exhibit101retentionandre003.jpg]
3 Caterpillar: Confidential Green For purposes of this Section 2.1, “Cause”
means a willful engaging in gross misconduct materially and demonstrably
injurious to the Company, and for this purpose, “willful” means an act or an
omission in bad faith and without a reasonable belief that such act or omission
was in or not opposed to the best interests of the Company. 2.2 Release. Not
earlier than the Retirement Date, and not later than 21 days after the
Retirement Date, Executive (or Executive’s estate, as applicable) shall execute
and deliver to the Company the general release (the “Release”) in the form
attached hereto as Exhibit A. Executive (or Executive’s estate, as applicable)
shall have a period of seven days after executing the Release to revoke the
Release by written notice of revocation given to the Company. Anything else
contained herein to the contrary notwithstanding, if Executive (or Executive’s
estate, as applicable), either fails to execute and deliver the Release, or
revokes in writing the Release, within the time periods described above, the
payment shall be immediately forfeited and Executive (or Executive’s estate, as
applicable) shall have no rights under this Agreement. 2.3 Restrictive
Covenants. For twelve months following the Retirement Date, Executive will not,
without the Company’s prior written consent, do any of the following: (a)
Solicit, engage or participate in, or in any way render services to any business
that directly competes as a manufacturer or distributor with any Company product
or service that Executive participated in, engaged in, or had Confidential
Information regarding, in any geographic territory over which Executive (i) had
responsibilities, during the 18 months before the Retirement Date; and (ii) with
whom Executive had contact to further the Company’s business or for whom
Executive performed services, or supervised the provision of services for,
during Executive’s employment; (b) Hire, employ, recruit or solicit any Company
employee or consultant who possesses confidential information of the Company;
(c) Induce or influence any Company employee, consultant, customer or provider
to terminate his, her or its employment or other relationship with the Company;
(e) Assist anyone in any of the activities listed above. Executive may serve as
a director or otherwise seek and accept employment with any business that is not
a direct competitor to the Company as described in this Section 2.3; with the
understanding that should Executive gain employment at other employers in the
future, that the Company has conflict of interest guidelines in effect that may
impact its purchasing relationships and practices with such possible employers,
as stated in Caterpillar’s Purchasing Practices No. 49. If Executive violates
the promises in this Section 2.3 or in Section 2.4, 2.5, 2.6 or 2.7, in addition
to all other remedies, Executive shall not be entitled to receive any further
payments or benefits under this Agreement, and Executive agrees to repay to the
Company amounts previously paid to him under this Agreement. 2.4
Non-Disparagement. Executive agrees not to make any negative comment about or
otherwise disparage the Company or those associated with it orally or in
writing, directly or by implication, to any person, including the Company’s
customers or agents. The Company agrees to instruct its Executive Officers not
to make any negative comment about or otherwise



--------------------------------------------------------------------------------



 
[exhibit101retentionandre004.jpg]
4 Caterpillar: Confidential Green disparage Executive, either orally or in
writing, directly or by implication to any person. Executive further agrees not
to provide testimony as an expert or paid witness on behalf of a party adverse
to the Company. This Section 2.4 does not prohibit Executive from testifying
pursuant to a subpoena or from accepting witness fees accompanying a subpoena,
and this Section 2.4 in no way limits Executive’s right to report possible
violations of law or regulation to any governmental agency; to file a charge
with any governmental administrative agency or participate in any such agency
investigation; nor from making other disclosures that are protected under
whistleblower provisions of state or federal law or regulation. This provision
also does not prohibit or restrict Executive (or his attorney) from responding
to any inquiry about this Agreement or its underlying facts and circumstances by
the Securities and Exchange Commission (SEC) or any other governmental entity or
agency such as the Equal Employment Opportunity Commission (EEOC). Nor does this
Section 2.4 require Executive to notify Caterpillar regarding any such
reporting, disclosure or cooperation with SEC or any other entity or agency of
the government. 2.5 Cooperation and Assistance. Except as provided for in
Section 2.4 with regard to governmental reporting, Executive agrees that he will
cooperate (a) with the Company in the investigation, prosecution or defense of
any potential claims or concerns regarding the business of the Company about
which he has relevant knowledge, including by providing truthful information and
testimony as reasonably requested by the Company, and (b) with all government
authorities on matters pertaining to any investigation, litigation or
administrative proceeding concerning the Company. The Company will in turn
cooperate and assist Executive with addressing any such matters and will
reimburse Executive for any reasonable travel and out-of- pocket expenses that
he incurs in providing such cooperation. Except as provided for in Section 3.9
with regard to governmental reporting, Executive further agrees to inform
Employer of all subpoenas, correspondence, telephone calls, and requests for
information, inquiries or other contacts he may receive from third parties,
concerning any fact or circumstances known to him during his employment.
Executive agrees to inform Caterpillar within three (3) business days of each
such contact. All notices and other communications Executive may provide
Employer as required to accomplish this obligation shall be in writing and shall
be given by Executive in hand or electronic mail delivery, shall be deemed
effective as of the date delivered, and shall be addressed as follows: General
Counsel and Corporate Secretary, Law, Security & Public Policy Division,
Caterpillar Inc. 510 Lake Cook Road, Suite 100, Deerfield, IL 60015. 2.6
Acknowledgment of Obligations. Executive acknowledges that during his
employment, Executive developed and has been exposed to trade secrets or
confidential information regarding the Company, including business strategies,
operations, and actual and potential customers and suppliers (“Confidential
Information”). The Company considers such Confidential Information to be
valuable and proprietary. Executive agrees that after any termination or
retirement date that he remains bound by the Intellectual Property Agreement
that Executive signed during his employment with the Company. Executive
acknowledges that Except as provided for in Section 2.4 with regard to
governmental reporting, he is under a continuing obligation to keep
confidential, not disclose and not use any confidential information except as
specifically authorized by the Company. Executive understands that he may be
required to sign an exit statement upon any separation from employment that
reaffirms these obligations regarding trade secret and confidential information.



--------------------------------------------------------------------------------



 
[exhibit101retentionandre005.jpg]
5 Caterpillar: Confidential Green 2.7 Disclosure. Executive acknowledges that he
has reviewed Caterpillar’s Worldwide Code of Business Conduct (the “Worldwide
Code”) and understands his obligations to the Company under the Worldwide Code.
Executive agrees that he has been given an adequate opportunity to advise the
Company, and that he has fully and truthfully advised the Company, of any facts
that he is aware of that constitutes or might constitute a violation of the
Worldwide Code, any other Company policies, or any ethical, legal or contractual
standards or obligations of the Company. III. MISCELLANEOUS PROVISIONS 3.1
References to “Company”. For purposes of Sections 2.1, 2.3, 2.4, 2.5, 2.6, 2.7,
3.2, 3.3, 3.4 and 3.5, the term “Company” as used therein shall also include the
corporate parents of the Company as well as any and all subsidiaries and
affiliates of the Company. 3.2 Successors. All obligations of the Company under
this Agreement shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect merger,
consolidation, purchase of all or substantially all of the business and/or
assets of the Company or otherwise. 3.3 Section 409A of the Code; Certain Other
Taxes. Executive understands and agrees that the payment made pursuant to this
Agreement does not constitute deferred compensation for purposes of Section 409A
of the Internal Revenue Code of 1986 and its accompanying regulations (“Section
409A”). Specifically, the payment will be made in a manner that will cause it to
be a short-term deferral as described in Treas. Reg. § 1.409A-1(b)(4) and the
Company will treat and report such payment in a manner consistent with the
preceding. This Agreement shall be implemented and construed in a manner to give
effect to the foregoing. In no event whatsoever shall the Company be liable for
any tax, interest or penalties that may be imposed on Executive pursuant to
Section 409A for any reason. The Company shall not have any obligation to
indemnify or otherwise hold Executive harmless from any such taxes, interest or
penalties, or liability for any damages related thereto. Similarly, Executive
understands and agrees that he has incurred, and may incur in the future, taxes
associated with his membership in the superannuation plan established by
Caterpillar of Australia Pty Ltd known as CatSuper ("CatSuper"), including but
not limited to U.S. income taxes incurred while a U.S.-based employee. In no
event whatsoever shall the Company be liable for any tax, interest or penalties
that have been, or may be, imposed on Executive associated with his membership
in CatSuper for any reason. The Company shall not have any obligation to
indemnify or otherwise hold Executive harmless from any such taxes, interest or
penalties, or liability for any damages related thereto. 3.4 Other Compensation
and Benefits. Executive understands and acknowledges that except as provided for
by the terms of this Agreement, that all Company compensation and benefit plans,
policies and programs that provide for compensation or benefits post-employment
shall be administered pursuant to their terms, provisions, conditions and
administrative practices and policies, as interpreted and applied by the Company
or the plan administrator(s) as applicable, based on Executive’s termination of
employment (including Executive’s death). For avoidance of doubt, Executive’s
execution of this Agreement does not make Executive eligible for any
post-employment or retirement-type benefits such as pension and retiree
healthcare



--------------------------------------------------------------------------------



 
[exhibit101retentionandre006.jpg]
6 Caterpillar: Confidential Green benefits from the Company. Executive’s
eligibility for such benefits, if at all, shall be determined pursuant to the
terms, provisions, conditions and administrative practices of the Company’s
existing plans, policies and programs. 3.5 Indemnification. The Company shall
defend and indemnify Executive with respect to Executive’s actions in the
performance of Executive’s duties arising from his employment and performance as
an officer and employee through the Separation Date to the fullest extent
permitted by the Company’s Bylaws and supporting policies, or any applicable
indemnification agreement that is in effect from time to time. 3.6 Governing
Law. This Agreement shall be interpreted and enforced in accordance with the
laws of the State of Illinois except insofar as an interpretation or enforcement
issue is governed by federal law. 3.7 Judicial Modification and Severability. If
any of this Agreement’s provisions is determined to be unenforceable, Executive
and Company both agree that such provision should be modified so that it is
enforceable or, if modification is not possible, that it should be severed, and
the enforceability of the remaining provisions will not be affected by such
modification or severance. 3.8 Amendment. This Agreement may be amended only by
written agreement of Executive and the Company. 3.9 Consulting an Attorney.
Executive understands that the Company has advised him to consult with an
attorney prior to signing this Agreement, but that any legal consultation is at
Executive’s own expense. Executive agrees that he has had an adequate
opportunity to consult with an attorney, Executive has read and understands this
Agreement, and Executive is voluntarily signing this Agreement. 3.10
Non-Admissions. The fact and terms of this Agreement are not an admission by the
Company or by the Executive of liability or other wrongdoing under any law. 3.11
Execution of Agreement by Parties. Upon execution of this Agreement, Executive
and the Company signify their agreement with the terms and conditions of this
Agreement. EXECUTIVE /s/ Robert Charter Print Name: Robert Charter Date: 6 April
2018 COMPANY /s/ Cheryl Johnson Print Name: Cheryl Johnson Title: Chief Human
Resources Officer Date: April 6, 2018



--------------------------------------------------------------------------------



 
[exhibit101retentionandre007.jpg]
Caterpillar: Confidential Green EXHIBIT A GENERAL RELEASE AGREEMENT 1. Parties.
In consideration of the cash payment and benefits provided to Robert Brian
Charter (“Executive”) pursuant to a Retention and Retirement Agreement (the
“Agreement”) dated as of April 6, 2018 Executive hereby waives and releases the
following parties (the “Released Parties”) from all Claims that Executive may
have, known or unknown, against them: (i) Caterpillar Inc. and Caterpillar
Australia Pty Ltd., (collectively the “Company”); (ii) The Company’s subsidiary
and affiliated companies; (iii) The Company’s predecessors; and (iv) All of the
above companies’ agents, directors, officers, employees, representatives,
fiduciaries, shareholders, successors and assigns. Executive acknowledges that
prior to execution of the Agreement he had no right to receive the cash payment
and benefits provided for by the Agreement, and that under the terms of the
Agreement his receipt of, and right to receive the payment and benefits is
expressly conditioned upon his executing, and not revoking, this General Release
Agreement. 2. Interpretation. In this General Release Agreement, the following
expressions, unless otherwise expressly stated, shall have the following
meanings: Claim means a claim, potential claim, counterclaim, potential
counterclaim, right of set-off, indemnity, cause of action, right or interest of
any kind or nature whatsoever, whether known or unknown, suspected or
unsuspected, contractual, statutory or otherwise, however and whenever arising
and in whatever capacity and jurisdiction. Employment means Executive’s
employment with the Company and includes the holding of any office or
directorship with Caterpillar Inc. Proceedings means any legal, arbitral,
administrative, regulatory or other action or proceedings. 3. Settlement and
General Release Agreement. Executive accepts the payment and benefits provided
for by the Agreement as the full and final settlement of any and all Claims that
Executive has or may have against the Company, arising out of or in connection
with Employment with the Company (and all subsidiaries and affiliates of the
Company) or the termination of Employment. The Claims shall include all claims,
rights or demands, whether direct or indirect, foreseen or unforeseen,
contingent or actual, present or future, arising or capable of arising



--------------------------------------------------------------------------------



 
[exhibit101retentionandre008.jpg]
Caterpillar: Confidential Green out of in any way connected with or relating to
Employment, whether in the USA or anywhere else in the world, and shall include,
but are not limited to claims, rights or demands for salary/wages, severance,
double salary for failure to sign an employment contract, pay in lieu of notice,
unused annual leave compensation, bonuses, allowances, stipends, commissions,
other benefits, business expenses reimbursement, overtime payment, social
insurance or work injury benefits, other compensation, payments or entitlements
under any applicable laws or contract, any relief for wrongful termination or
discrimination, and any and all other claims, rights or demands related to
Employment or any other relationship with Caterpillar, and/or the termination or
ending of such Employment or any other relationship. For example, Executive’s
release includes claims based on: • Any federal statute, including: the False
Claims Act (including any right to share in any recovery by the United States
government); Title VII of the Civil Rights Act of 1964; the Civil Rights Act of
1866; the Civil Rights Act of 1874; the Age Discrimination in Employment Act
(ADEA); the Equal Pay Act; the Americans with Disabilities Act; the Employee
Retirement Income Security Act of 1974; and the National Labor Relations Act; •
Any state statute, including discrimination and whistleblower statutes; • Any
ordinance; • Any express or implied contract between the Company (and/or any
subsidiary or affiliate of the Company) and him; • Any tort, such as defamation,
misrepresentation, infliction of emotional distress, or fraud; • Negligence; or
• Any other legal theory. 4. Exclusions from General Release. This Agreement’s
general release provisions exclude: claims arising after Executive signs this
Agreement; claims for breach of this Agreement and any claims that cannot be
waived under law, including the right to receive payment for accrued and unused
vacation pay. In addition, this Agreement’s general release provisions exclude
claims for defense and indemnification as provided for in this Agreement and
claims for coverage under Employer’s Directors and Officers insurance policies
applicable to Executive’s duties arising from employment with the Company.
Neither shall the release provisions above nor anything else in this Agreement
limit Executive’s rights to file a charge with any administrative agency (such
as the U.S. Equal Employment Opportunity Commission or a state fair employment
practices agency), provide information to an agency, or otherwise participate in
an agency investigation or other administrative proceeding. However, Executive
is relinquishing all rights to



--------------------------------------------------------------------------------



 
[exhibit101retentionandre009.jpg]
Caterpillar: Confidential Green receive any money or other individual relief
based on any agency or judicial decision, including class or collective action
rulings, except that Executive may receive money properly awarded by the U.S.
Securities and Exchange Commission as a securities whistleblower incentive. 5.
Execution and Revocation of Release. Executive must execute this Release, and
deliver it to the Company, not earlier than the date on which his employment is
terminated and not later than twenty-one (21) days after such date. Executive
may revoke this Release by a written notice of revocation at any time within
seven (7) days after executing and delivering it. The executed Release, and any
written notice of revocation, shall be delivered either by personal delivery, or
by certified first class mail, with proper postage prepaid (which shall be
effective as of the date of mailing), and in either case shall be addressed to
the following person: General Counsel and Corporate Secretary, Law, Security &
Public Policy Division, Caterpillar Inc. 510 Lake Cook Road, Suite 100,
Deerfield, IL 60015. Executive acknowledges that if he either fails to execute
and deliver this Release as described above, or revokes this Release, the
payments and benefits provided under the Agreement will be forfeited in their
entirety. Executive acknowledges that he has been given a period of at least
twenty-one (21) days to consider whether to execute this Release, has been
advised by the Company to consult with legal counsel at his own expense
regarding this Release and the Agreement, and is entering into this Release and
the Agreement knowingly, voluntarily, and with full knowledge of their
significance and has not been coerced, threatened, or intimidated into signing
this Release or the Agreement. IN WITNESS WHEREOF, this Agreement is executed by
Executive on this _____ day of ________________________, 2018.
__________________________________________ ROBERT BRIAN CHARTER



--------------------------------------------------------------------------------



 